Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL SYSTEM

Examiner: Adam Arciero	S.N. 17/092,617	Art Unit: 1727	June 17, 2022

DETAILED ACTION
The Application filed on November 09, 2020 has been entered. Claims 1-8 are currently pending and have been fully considered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Mizusaki et al. on claim 1 has been withdrawn because Applicant has amended the independent claim.

Claim Rejections - 35 USC § 103
The claim rejection under 35 USC 103(a) as being unpatentable over Mizusaki et al. and Tsubouchi et al. on claim 2 has been withdrawn because Applicant has amended the independent claim.
The claim rejections under 35 USC 103(a) as being unpatentable over Mizusaki et al. and Numao et al. on claims 3-4 have been withdrawn because Applicant has amended the independent claim.

The claim rejection under 35 USC 103(a) as being unpatentable over Mizusaki et al. on claim 8 has been withdrawn because Applicant has amended the independent claim.

Response to Arguments
Applicant’s arguments, see Remarks, filed April 15, 2022, with respect to claims 3-4 have been fully considered and are persuasive. The rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Mizusaki, Tsubouchi, and Numao, do not specifically disclose, teach, or fairly suggest the claimed fuel cell system, comprising the claimed humidifier disposed adjacent to the hydrogen gas system auxiliary device, wherein an outer surface of the humidifier comprises an adjacent part that is situated proximate to the hydrogen gas system auxiliary device, the adjacent part facing the injector (claim 1); or the claimed fuel cell system, wherein the injector having the claimed flange (claim 5). In light of Applicant’s amendments and arguments, the rejections have been overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727